Citation Nr: 1704404	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  17-07 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for an acquired psychiatric disability.

5.  Entitlement to an increased rating for lumbosacral strain.

6.  Entitlement to an increased rating for ankylosis of the left ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 24, 1982, to August 25, 1982, and from January 22, 1994, to February 5, 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  


REMAND

In July 2013, the Veteran filed a timely notice of disagreement (NOD) to the June 2013 denial of service connection for a bilateral knee disability, peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and an acquired psychiatric disability, and to the denial of higher ratings for lumbosacral strain and ankylosis of the left ring finger.  Accordingly, these claims must be remanded for readjudication and issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for service connection for bilateral knee disability, erectile dysfunction, peripheral neuropathy of the bilateral lower extremities, and an acquired psychiatric disability, and for higher ratings for lumbosacral strain and for ankylosis of the left ring finger.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2011).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


	


